62 N.Y.2d 729 (1984)
In the Matter of Gwendolyn Gray, Appellant,
v.
Director, Bronx Developmental Services, Respondent.
Court of Appeals of the State of New York.
Decided May 8, 1984.
Kenneth A. Schultz for appellant.
Robert Abrams, Attorney-General (Thomas P. Dorsey and Peter H. Schiff of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*730MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
There is no basis, on this record, for concluding that petitioner's probationary appointment was terminated for patient abuse, rather than for the stated reason of unsatisfactory performance. Accordingly, petitioner is not entitled to a name-clearing hearing, inasmuch as the reason for dismissal was not of a stigmatizing nature (Matter of Petix v Connelie, 47 N.Y.2d 457). Whether respondent had a good-faith basis for terminating petitioner is an issue beyond our powers of review, given the findings below (Matter of Lentlie v Egan, 61 N.Y.2d 874).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.